DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3 and 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0168871 A1, prior art of record) in view of Karhade et al. (US 2015/0255411 A1).
Regarding claim 1, Kim discloses a semiconductor device package (e.g. figure 6, with reference to figures 1 and 4, ¶ [0085]), comprising:
a first semiconductor device, flip-chip electrically contacting a semiconductor package substrate (e.g. as seen in figures 6 and 1, first semiconductor device 120 is flip-chip electrically contacting semiconductor package substrate 110 through bumps 130, ¶ [0044]);
a subsequent semiconductor device above the first semiconductor device (e.g. subsequent semiconductor device 200b), the subsequent semiconductor device including a die that is flip-chip electrically coupling to the semiconductor package substrate by an electrical pillar (e.g. as seen in figure 6, and disclosed in ¶ [0087], the subsequent semiconductor device 200b includes a die 220c that is flip-chip mounted, and anticipated or obvious to be electrically coupled to the semiconductor package substrate 110 through layer 210 and electrical pillars 300, ¶ [0049] and [0055]); and
a redistribution layer on the subsequent semiconductor device, wherein the redistribution layer couples a bond-wire pad on the subsequent semiconductor device to the electrical pillar (e.g. redistribution layer within layer 210 on the subsequent semiconductor device 200, which 
Kim is silent with respect to disclosing the electric pillar is coupled vertically between the package substrate and a portion of the die that overhangs the first semiconductor device.
Karhade discloses an analogous device (e.g. figure 6, ¶ [0025]) comprising an electric pillar (e.g. electric pillar 108a) coupled vertically between a package substrate (e.g. package substrate comprising substrate 104 and elements therein (e.g. 112a,b, etc..)) and a portion of a die (e.g. die 102a, ¶ [0018]) that overhangs an analogous first semiconductor device (e.g. first semiconductor device 102b, ¶ [0018]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the electric pillar is coupled vertically between the package substrate and a portion of the die that overhangs the first semiconductor device since Kim discloses the electric pillar to vertically couple between the package substrate and a portion of the die above the first semiconductor device, and Karhade discloses an analogous device comprising an electric pillar vertically coupled between a package substrate and a portion of a die above an analogous first semiconductor device such that electric pillar is coupled vertically between the package substrate and a portion of the die that overhangs the first semiconductor device. One would have been motivated to have the electric pillar coupled vertically between the package substrate and a portion of the die that overhangs 

Regarding claim 3, Kim in view of Karhade disclose the semiconductor device package of claim 1, as cited above. Kim further discloses the pillar is one of a plurality of pillars that correspond to bond-wire pads on the subsequent semiconductor device (e.g. as seen in figures 6 and 1, the pillar 300 is a plurality of pillars 300 that correspond to bond-wire pads 214 on subsequent semiconductor device 200, ¶ [0049]).

Regarding claim 5, Kim in view of Karhade disclose the semiconductor device package of claim 1, as cited above. Kim further discloses the pillar is one of a plurality of pillars that correspond to all bond-wire pads on the subsequent semiconductor device (e.g. as seen in figures 6 and 1, the pillar 300 is a plurality of pillars 300 that correspond to bond-wire pads 214 on subsequent semiconductor device 200, ¶ [0049]), and wherein the plurality of pillars (300) is arranged in one or more rows (e.g. as seen in figures 6, 1 and 4).

Regarding claim 6, Kim in view of Karhade disclose the semiconductor device package of claim 1, as cited above. Kim further discloses the pillar is one of a plurality of pillars that correspond to all bond-wire pads on the subsequent semiconductor device (e.g. as seen in and wherein the plurality of pillars (300) is arranged in two rows (e.g. as seen in figures 6, 1 and 4).

Regarding claim 7, Kim in view of Karhade disclose the semiconductor device package of claim 1, as cited above. Kim further discloses the pillar is one of a plurality of pillars that correspond to all bond-wire pads on the subsequent semiconductor device (e.g. as seen in figures 6 and 1, the pillar 300 is a plurality of pillars 300 that correspond to bond-wire pads 214 on subsequent semiconductor device 200b, ¶ [0049]), and wherein the plurality of pillars (300) is arranged in three rows (e.g. as seen in figures 6, 1 and 4).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karhade, as applied to claim 1 above, and further in view of Mori (US 7,157,794 B2, prior art of record).
Regarding claim 2, Kim in view of Karhade disclose the semiconductor device package of claim 1, as cited above, but are silent with respect to disclosing the redistribution layer is a fan-in redistribution layer.
Mori discloses a redistribution layer is a fan-in redistribution layer (e.g. as seen with respect to figure 5, redistribution layer comprising 105a, col. 6, lines 35 – 39). 
 the redistribution layer is a fan-in redistribution layer since Kim discloses a redistribution layer between two substrates, and Mori discloses a redistribution layer between two substrates such that the redistribution layer is a fan-in redistribution layer. One would have been motivated to have the redistribution layer as a fan-in redistribution layer in order to locate the connections between the two substrates inward from the perimeter of the device, thereby allowing for a more compact device size.

Claims 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karhade, as applied to claim 1 above, and further in view of Sutardja (US 2015/0221614 A1, prior art of record).
Regarding claim 4, Kim in view of Karhade disclose the semiconductor device package of claim 1, wherein the pillar is one of a plurality of pillars that correspond to bond-wire pads on the subsequent semiconductor device (Kim: e.g. as seen in figures 6 and 1, the pillar 300 is a plurality of pillars 300 that correspond to bond-wire pads 214 on subsequent semiconductor device 200b, ¶ [0049]).
Kim and Karhade are silent with respect to disclosing the subsequent semiconductor device is seated on the first semiconductor device on a backside surface by an adhesive.
Sutardja discloses an analogous device (e.g. figure 3, rotated by 180o), wherein a subsequent semiconductor device (e.g. 2nd middle semiconductor is seated on a first semiconductor device (e.g. 1st lower semiconductor device 102) on a backside surface by an adhesive (e.g. as disclosed in ¶ [0016], each of the semiconductor devices may be coupled to each other by an adhesive. Figure 3 shows the subsequent semiconductor device seated on the backside of the first semiconductor device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim in view of Karhade such that the subsequent semiconductor device is seated on the first semiconductor device on a backside surface by an adhesive since Kim discloses the subsequent semiconductor device is above a backside surface of the first semiconductor device, and Sutardja disclose an analogous device wherein the subsequent semiconductor device is above a backside surface of the first semiconductor device such that the subsequent semiconductor device is seated on the first semiconductor device on a backside surface by an adhesive. One would have been motivated to have the subsequent semiconductor device seated on the first semiconductor device on a backside surface by an adhesive in order to increase device stability and reduce stress between the underlying bonds.

Regarding claim 10, Kim in view of Karhade disclose the semiconductor device package of claim 1, wherein the pillar is one of a plurality of pillars that correspond to bond-wire pads on the subsequent semiconductor device (Kim: e.g. as seen in figures 6 and 1, the pillar 300 is a 
Kim and Karhade are silent with respect to disclosing the subsequent semiconductor device is seated on the first semiconductor device on a backside surface by an adhesive, further including: a third semiconductor device above the first semiconductor device, the third semiconductor device flip-chip electrically coupling to the semiconductor package substrate by an electrical pillar; and a redistribution layer on the third semiconductor device, wherein the redistribution layer couples a bond-wire pad on the third semiconductor device to the electrical pillar.
Sutardja discloses an analogous device (e.g. figure, rotated by 180o), wherein a subsequent semiconductor device (e.g. 2nd middle semiconductor device 102) is seated on a first semiconductor device (e.g. 1st lower semiconductor device 102) on a backside surface by an adhesive (e.g. as disclosed in ¶ [0016], each of the semiconductor devices may be coupled to each other by an adhesive. Figure 3 shows the subsequent semiconductor device seated on the backside of the first semiconductor device), further including: a third semiconductor device above the first semiconductor device (e.g. 3rd middle semiconductor device 120), the third semiconductor device flip-chip electrically coupling to the semiconductor package substrate by an electrical pillar (e.g. as seen in figure 3, the third semiconductor device 120 is flip-chip electrically connected to the semiconductor package substrate 308 by electrical pillar 304, ¶ [0025]).
 since Kim discloses the subsequent semiconductor device is stacked above a backside surface of the first semiconductor device, and Sutardja disclose an analogous device wherein a subsequent semiconductor device and a third semiconductor device is stacked above a backside surface of the first semiconductor device such that the subsequent semiconductor device is seated on the first semiconductor device on a backside surface by an adhesive, and the third semiconductor device is flip-chip electrically coupled to the semiconductor package substrate by an electrical pillar. One would have been motivated to have the subsequent semiconductor device seated on the first semiconductor device on a backside surface by an adhesive in order to increase device stability and reduce stress between the underlying bonds. One would have been motivated to have a third semiconductor device above the first semiconductor device, the third semiconductor device flip-chip electrically coupled to the semiconductor package substrate by an electrical pillar, in order to create a stacked semiconductor device structure for larger capacity memory or more operational ability (see ¶ [0015] of Sutardja).
a redistribution layer on the third semiconductor device, wherein the redistribution layer couples a bond-wire pad on the third semiconductor device to the electrical pillar” since Sutardja discloses the third semiconductor device flip-chip connected to an electrical pillar (see above, figure 3), and Kim discloses the subsequent semiconductor device has a redistribution layer, wherein the redistribution layer couples a bond-wire pad on the subsequent semiconductor device to the electrical pillar (see claim 1 rejection above, redistribution layer within layer 210 on the subsequent semiconductor device 200, which couples the bond-wire pad 214 to the electrical pillar 300 through pad 212, as disclosed in ¶ [0049]).

Regarding claim 11, Kim in view of Karhade disclose the semiconductor device package of claim 1, wherein the pillar is one of a plurality of pillars that correspond to bond-wire pads on the subsequent semiconductor device (Kim: e.g. as seen in figures 6 and 1, the pillar 300 is a plurality of pillars 300 that correspond to bond-wire pads 214 on subsequent semiconductor device 200b, ¶ [0049]).
Kim and Karhade are silent with respect to disclosing the subsequent semiconductor device is seated on the first semiconductor device on a backside surface by an adhesive, further including: a third semiconductor device above the first semiconductor device, the third semiconductor device flip-chip electrically coupling to the semiconductor package substrate by an electrical pillar, and wherein the third semiconductor device is seated on the subsequent semiconductor device on a backside surface by an adhesive; and a redistribution layer on the third semiconductor device, wherein the redistribution layer couples a bond-wire pad on the third semiconductor device to the electrical pillar.
Sutardja discloses an analogous device (e.g. figure, rotated by 180o), wherein a subsequent semiconductor device (e.g. 2nd middle semiconductor device 102) is seated on a first semiconductor device (e.g. 1st lower semiconductor device 102) on a backside surface by an adhesive (e.g. as disclosed in ¶ [0016], each of the semiconductor devices may be coupled to each other by an adhesive. Figure 3 shows the subsequent semiconductor device seated on the backside of the first semiconductor device), further including: a third semiconductor device above the first semiconductor device (e.g. 3rd middle semiconductor device 120), the third semiconductor device flip-chip electrically coupling to the semiconductor package substrate by an electrical pillar (e.g. as seen in figure 3, the third semiconductor device 120 is flip-chip electrically connected to the semiconductor package substrate 308 by electrical pillar 304, ¶ [0025]), and wherein the third semiconductor device is seated on the subsequent semiconductor device on a backside surface by an adhesive (e.g. as disclosed in ¶ [0016], each of the semiconductor devices may be coupled to each other by an adhesive. Figure 3 shows the 3rd semiconductor device seated on the backside of the 2nd semiconductor device).
 and wherein the third semiconductor device is seated on the subsequent semiconductor device on a backside surface by an adhesive, since Kim discloses the subsequent semiconductor device is stacked above a backside surface of the first semiconductor device, and Sutardja disclose an analogous device wherein a subsequent semiconductor device and a third semiconductor device are stacked above a backside surface of the first semiconductor device such that the subsequent semiconductor device is seated on the first semiconductor device on a backside surface by an adhesive, the third semiconductor device is seated on the subsequent semiconductor device on a backside surface by an adhesive, and the third semiconductor device is flip-chip electrically coupled to the semiconductor package substrate by an electrical pillar. One would have been motivated to have the subsequent semiconductor device seated on the first semiconductor device on a backside surface by an adhesive, and the third semiconductor device seated on the subsequent semiconductor device on a backside surface by an adhesive, in order to increase device stability and reduce stress between the underlying bonds. One would have been motivated to have a third semiconductor device above the first 
Kim in view of Sutardja render obvious the limitation “a redistribution layer on the third semiconductor device, wherein the redistribution layer couples a bond-wire pad on the third semiconductor device to the electrical pillar” since Sutardja discloses the third semiconductor device flip-chip connected to an electrical pillar (see above, figure 3), and Kim discloses the subsequent semiconductor device has a redistribution layer, wherein the redistribution layer couples a bond-wire pad on the subsequent semiconductor device to the electrical pillar (see claim 1 rejection above, redistribution layer within layer 210 on the subsequent semiconductor device 200, which couples the bond-wire pad 214 to the electrical pillar 300 through pad 212, as disclosed in ¶ [0049]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karhade, as applied to claim 1 above, and further in view of Lin et al. (US 2017/0243826 A1, prior art of record).
Regarding claim 9, Kim in view of Karhade disclose the semiconductor device package of claim 1, as cited above, but are silent with respect to disclosing the pillar is topped with a first electrical bump, further including a second electrical bump that contacts both the first electrical bump and the redistribution layer.
Lin discloses an analogous semiconductor device package (e.g. figure 2), comprising a pillar topped with a first electrical bump (e.g. pillar 120 topped with first electrical bump 640, ¶ [0045]), further including a second electrical bump that contacts both the first electrical bump and the redistribution layer (e.g. second electrical bump is the bump portion of redistribution layer 601 contacting the first electrical bump 640 and the remaining portions of redistribution layer 601, ¶ [0042]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim in view of Karhade such that the pillar is topped with a first electrical bump, and further including a second electrical bump that contacts both the first electrical bump and the redistribution layer, since Kim discloses the pillar to connect stacked package substrates, and Lin discloses an analogous device comprising a pillar connecting stacked package substrates such that the pillar is topped with a first electrical bump, and further includes a second electrical bump that contacts both the first electrical bump and the redistribution layer. One would have been motivated to have the pillar topped with a first electrical bump, and further including a second electrical bump that contacts both the first electrical bump and the redistribution layer, in order to form the pillar with in the lower package substrate, and then connect the multiple package substrates with electrical bumps, thereby protecting the pillar, as seen in the device of Lin.

Claims 17 and 19 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0168871 A1, prior art of record) in view of Karhade et al. (US 2015/0255411 A1) and Razdan et al. (US 2014/0264910 A1, prior art of record).
Regarding claim 17, Kim discloses a computing system (e.g. figure 6, with reference to figures 1 and 4, ¶ [0085]), comprising:
a system-on-chip (SoC) first semiconductor device, flip-chip electrically contacting a semiconductor package substrate at a die side and through an electrical-bump array (e.g. as seen in figures 6 and 1, first semiconductor device 120, disclosed in ¶ [0058] – [0059] to be an SoC, is flip-chip electrically contacting semiconductor package substrate 110 through bump array 130, ¶ [0044]);
a bond-wire pad containing memory-die subsequent semiconductor device above the SoC first semiconductor device (e.g. memory-die subsequent semiconductor device 200b, ¶ [0086] and [0058], and bond-wire pad 214), the subsequent semiconductor device including a die that is flip-chip electrically contacting a redistribution layer (RDL) at an active surface (e.g. as seen in figure 6, and disclosed in ¶ [0087], the subsequent semiconductor device 200b includes a die 220c that is flip-chip electrically coupled to redistribution layer within layer 210) that includes metallization (e.g. metallization 212. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of and active devices (e.g. active devices 220);
a plurality of electrical pillars coupled to the subsequent semiconductor device (plurality of electrical pillars 300, ¶ [0055]), wherein the plurality of electrical pillars is arranged along a side of the SoC first semiconductor device (e.g. as seen in figures 6 and 1, electrical pillars 300 are along the sides of the SoC first semiconductor device 120). 
Kim is silent with respect to disclosing the plurality of electrical pillars extend vertically between the package substrate and a portion of the die in the subsequent semiconductor device that overhands the first semiconductor device.
Karhade discloses an analogous device (e.g. figure 6, ¶ [0025]) comprising a plurality of electrical pillars (e.g. electric pillars 108a) extending vertically between a package substrate (e.g. package substrate comprising substrate 104 and elements therein (e.g. 112a,b, etc..)) and a portion of a die in a subsequent semiconductor device (e.g. die 102a, ¶ [0018]) that overhangs an analogous first semiconductor device (e.g. first semiconductor device 102b, ¶ [0018]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the plurality of electrical pillars extend vertically between the package substrate and a portion of the die in the subsequent semiconductor device that overhands the first semiconductor device since Kim discloses the electrical pillars to 
Kim is also silent with respect to disclosing a board contacting the semiconductor package substrate by a landside bump array at a land side; and the SoC die and the memory die are part of a chipset.
Razdan discloses an analogous computing system (e.g. figure 1) comprising a board (e.g. board 122) contacting a semiconductor package substrate (e.g. semiconductor package substrate 104) by a landside bump array at a land side (e.g. landside bump array 112); and a first die and a second die are part of a chipset (e.g. as seen in figure 8 and disclosed in ¶ [0107] – [0108], first die 102a and second die 102b of the device of figure 1 may be included in the system of figure 8, which contains a chipset).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a board 

Regarding claim 19, Kim in view of Karhade and Razdan disclose the computing system of claim 17, as cited above. Kim further discloses the pillar is one of a plurality of pillars that correspond to all bond-wire pads on the subsequent semiconductor device, and wherein the plurality of pillars is arranged in one or more rows (e.g. as seen in figures 6 and 1, the pillar 300 is a plurality of pillars 300 that correspond to bond-wire pads 214 on subsequent semiconductor device 200b, ¶ [0049]).

Regarding claim 20, Kim in view of Karhade and Razdan disclose the computing system of claim 17, as cited above. Kim further discloses the pillar is one of a plurality of pillars that correspond to all bond-wire pads on the memory die (e.g. as seen in figures 6 and 1, the pillar 300 is a plurality of pillars 300 that correspond to bond-wire pads 214 on subsequent memory die 200b/220c, ¶ [0049]), and wherein the plurality of pillars is arranged in two rows (e.g. as seen in figures 6, 1 and 4).

Regarding claim 21, Kim in view of Karhade and Razdan disclose the computing system of claim 17, as cited above. Kim further discloses the pillar is one of a plurality of pillars that correspond to all bond-wire pads on the memory die (e.g. as seen in figures 6 and 1, the pillar 300 is a plurality of pillars 300 that correspond to bond-wire pads 214 on subsequent memory die 200b/220c ¶ [0049]), and wherein the plurality of pillars is arranged in three rows (e.g. as seen in figures 6, 1 and 4).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karhade and Razdan, as applied to claim 17 above, and further in view of Sutardja (US 2015/0221614 A1, prior art of record).
Regarding claim 18, Kim in view of Karhade and Razdan disclose the computing system of claim 17, wherein the pillar is one of a plurality of pillars that correspond to bond-wire pads on the memory die (Kim: e.g. as seen in figures 6 and 1, the pillar 300 is a plurality of pillars 300 that correspond to bond-wire pads 214 on memory die 200b/220c, ¶ [0049]).
Kim, Karhade and Razdan are silent with respect to disclosing the memory die is seated on the SoC die on a backside surface by an adhesive, further including: a third semiconductor device above the SoC die, the third semiconductor device flip-chip electrically coupling to the semiconductor package substrate by an electrical pillar, and wherein the third semiconductor device is seated on the SoC die on the backside surface by an adhesive; and a redistribution layer on the third semiconductor device, wherein the redistribution layer couples a bond-wire pad on the third semiconductor device to the electrical pillar.
Sutardja discloses an analogous device (e.g. figure, rotated by 180o), wherein a subsequent semiconductor device (e.g. 2nd middle semiconductor device 102) is seated on a first semiconductor device (e.g. 1st lower semiconductor device 102) on a backside surface by an adhesive (e.g. as disclosed in ¶ [0016], each of the semiconductor devices may be coupled to each other by an adhesive. Figure 3 shows the subsequent semiconductor device seated on the backside of the first semiconductor device), further including: a third semiconductor device above the first semiconductor device (e.g. 3rd middle semiconductor device 120), the third semiconductor device flip-chip electrically coupling to the semiconductor package substrate by an electrical pillar (e.g. as seen in figure 3, the third semiconductor device 120 is flip-chip electrically connected to the semiconductor package substrate 308 by electrical pillar 304, ¶ [0025]), and wherein the third semiconductor device is seated on the first semiconductor device on a backside surface by an adhesive (e.g. as disclosed in ¶ [0016], each of the semiconductor devices may be coupled to each other by an adhesive. Figure 3 shows the 3rd semiconductor device seated on the backside of the 2nd semiconductor device).
 and wherein the third semiconductor device is seated on the SoC die on a backside surface by an adhesive, since Kim discloses the memory die is a subsequent semiconductor device stacked above a backside surface of the SoC die, which is a first semiconductor device, and Sutardja disclose an analogous device wherein a subsequent semiconductor device and a third semiconductor device are stacked above a backside surface of the first semiconductor device such that the subsequent semiconductor device is seated on the first semiconductor device on a backside surface by an adhesive, the third semiconductor device is seated on the subsequent semiconductor device on a backside surface by an adhesive, and the third semiconductor device is flip-chip electrically coupled to the semiconductor package substrate by an electrical pillar. One would have been motivated to have the memory die seated on the SoC die on a backside surface by an adhesive, and the third semiconductor device seated on the SoC on a backside surface by an adhesive, in order to increase device stability and reduce stress between the underlying bonds. One would have been motivated to have a third semiconductor device above the SoC die, the third semiconductor device flip-chip electrically coupled to the semiconductor package substrate by an electrical pillar, in order to create a stacked semiconductor 
Kim in view of Sutardja render obvious the limitation “a redistribution layer on the third semiconductor device, wherein the redistribution layer couples a bond-wire pad on the third semiconductor device to the electrical pillar” since Sutardja discloses the third semiconductor device flip-chip connected to an electrical pillar (see above, figure 3), and Kim discloses the subsequent semiconductor device has a redistribution layer, wherein the redistribution layer couples a bond-wire pad on the subsequent semiconductor device to the electrical pillar (see claim 1 rejection above, redistribution layer within layer 210 on the subsequent semiconductor device 200b, which couples the bond-wire pad 214 to the electrical pillar 300 through pad 212, as disclosed in ¶ [0049]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        April 20, 2021